DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loccufier (US 2017/0058456) in view of Pervan (WO 2014/109700).
Regarding claim 13, Loccufier teaches a laminate comprising a substrate (HDF core) (paragraph 65), a decorative base (paper) (paragraph 37), a print layer comprising and alcohol with a boiling point of 180C or higher (glycerin, PEG 200) (paragraph 253, table 5) and a cross-linked resin (paragraphs 112 and 256-259).
Loccufier does not teach that the print layer comprises a reaction product of an alcohol.
Pervan teaches teach that the print layer comprises a reaction product of an alcohol (page 31 lines 1-16, page 30 line 29- page 32 line 20)
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Loccufier such that the print layer comprises a reaction product of an alcohol as taught by Pervan as doing such would allow for easy curing and would decrease clogging (page 31 lines 1-16).

	Regarding claim 14, Loccufier teaches that the alcohol is a component of the cross-linked resin (paragraphs 253-258).

	Regarding claim 15, Loccufier teaches that the decorative base sheet comprises a resin (paragraphs 37 and 256-259).

	Regarding claim 16, Loccufier teaches an overlay layer comprising a resin (paragraph 122).

	Regarding claims 17-18, the resin can be a melamine-formaldehyde resin, which is an amino resin (paragraphs 42, 81-83, 90-91, 98, 126, 128, 256, 258-259).

	Regarding claim 19, Loccufier teaches that the alcohol can be glycerin (table 5), which has a boiling point of 290C, which is higher than 230C.

Regarding claims 30-31, the teachings of Loccufier and Pervan are disclosed above. It is noted that the alcohols and resins disclosed above would create a covalent bond and that the print layer is printed with an ink comprising 60% by moss or more of the alcohol with a boiling point of 180C or higher (Pervan page 31 lines 1-16, page 30 line 29- page 32 line 20) (Loccufier paragraph 253, table 5, paragraphs 112 and 256-259).


Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive.
	Applicant argues on pages 7-9 of the Remarks that Loccufier does not teach that the print layer does not have a reaction product of alcohol.
	In response to applicant’s argument, it is noted that the Pervan reference is used to teach this aspect of the invention, as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748